FILED
                            NOT FOR PUBLICATION                            FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO NOYOLA,                                    No. 13-35820

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00196-RMP

  v.
                                                 MEMORANDUM*
KERRI ADLER, Lt.; SCOTT PONOZZO,
Sgt., individually and in their official
capacities,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Washington state prisoner Mario Noyola appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging, among other

things, due process and equal protection violations in connection with prison

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officials’ 30-day suspension of his visitation rights as a pretrial detainee. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Nev. Dep’t of Corr. v.

Greene, 648 F.3d 1014, 1018 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment on Noyola’s due

process claim because Noyola failed to raise a genuine dispute of material fact as

to whether he had a protected right to visits from friends or family. See Wilkinson

v. Austin, 545 U.S. 209, 222 (2005) (state may create a liberty interest through

statutes, prison regulations, and policies); Ky. Dep’t of Corr. v. Thompson, 490
U.S. 454, 460-61 (1989) (Due Process Clause does not guarantee unfettered

visitation rights to inmates).

      The district court properly granted summary judgment on Noyola’s equal

protection claim because Noyola failed to raise a genuine dispute of material fact

as to whether he was intentionally and without a rational basis treated differently

than any similarly situated detainee. See N. Pacifica LLC v. City of Pacifica, 526
F.3d 478, 486 (9th Cir. 2008) (elements of equal protection claim).

      The district court did not abuse its discretion by denying Noyola’s motion to

continue defendants’ summary judgment motion until Noyola received additional

discovery because he failed to show how the additional discovery was necessary to

defeat summary judgment. See Fed. R. Civ. P. 56(d); Blough v. Holland Realty,


                                          2                                    13-35820
Inc., 574 F.3d 1084, 1091 (9th Cir. 2009) (denial of continuance to conduct further

discovery appropriate when the district court considers the merits of the motion

and concludes that there is no point to pursuing the requested discovery); Tatum v.

City & County of San Francisco, 441 F.3d 1090, 1100-01 (9th Cir. 2006) (setting

forth standard of review and explaining that movant must show specific facts he

hopes to discover and how those facts would preclude summary judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   13-35820